DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on December 23, 2020 has been entered.  No claim amendments have been made.  As such, Claims 1-6 are currently pending in the application.

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over European Patent Application Publication No. 0,933,460 to Kimura et al. (“Kimura”).
See, e.g., Abstract, entire document.  The fibers comprise a polyolefin-based resin, paragraph [0016], and the nonwoven fabric can be spun-bonded.  Paragraph [0032].  Kimura discloses an embodiment wherein polypropylene having a melt flow rate of 200 g/ 10 min, paragraph [0057], is spunbonded and longitudinally stretched, paragraph [0062], to provide fibers having a diameter of 9.5 microns.  Table 1.  Kimura does not describe the property of CV value of thickness of 13% or less.  Nonetheless, it is reasonable to presume that such a property would be inherent to the nonwoven fabric disclosed by Kimura.  Support for the presumption is found because Kimura utilizes similar materials, i.e. a polyolefin-based resin having a melt flow rate similar to Applicant’s, similar processing steps, i.e. spunbonding the polyolefin-based resin to provide fibers having similar diameters as Applicant’s, and provides a similar end-use product, i.e., nonwoven fabric used in sanitary products.  The burden is on Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  In the alternative, a CV value of thickness of 13% or less is obvious to provide in light of the teachings of Kimura.  Kimura teaches that the nonwoven fabric of their invention “is uniform in thickness because the number of filaments in a unit area is large and Id.   As such, Kimura generally teaches that the nonwoven thickness is uniform.  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a CV value of thickness of 13% or less in the nonwoven fabric disclosed by Kimura, because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  With regard to Claims 2 and 3, a similar analysis for the properties of surface roughness SMD and average flexural rigidity B is applied as was to the CV value of thickness.  As Kimura utilizes similar materials, similar processing steps and conditions, and produces a similar end-use product, it is reasonable to presume that the resulting properties of the fabric will be similar, absent evidence that would tend to show otherwise.  In this instance, none of the comparative examples in Applicant’s specification describe a material that is similar to the spunbonded polypropylene fabric disclosed by Kimura.  

Claim Rejections - 35 USC § 103
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of U.S. Patent Application Publication No. 2006/0008643 to Lin et al. (“Lin”).
With regard to Claims 4-6, Kimura does not disclose using a fatty acid amide compound in the polyolefin-based resin.  Lin is also related to using polypropylene-based resins to manufacture fibers and spunbonded nonwoven fabrics.  See, e.g., Abstract, paragraph [0003], entire document.  Lin teaches that adding a slip agent to polyolefin resin is known to reduce friction at the surface of the polyolefin.  Paragraph [0007].  Lin teaches that the slip agent can .

Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive.
Applicant argues that working example 4 of Kimura shows that a spunbonded nonwoven fabric made of polypropylene with a MFR of 200 g/10 min was stretched at a ratio of 3.8 in the transverse direction resulting in a nonwoven fabric having a filament diameter after stretching of 9.5 microns.  Applicant argues that the filament diameter “prior to stretching” can be calculated as being 18.5 microns.  Applicant then argues that, in contrast, comparative example 3 of the present invention has a single fiber diameter of 16.1 microns, but demonstrates a CV value of thickness of 16%.  In light of the data of comparative example 3 and the calculations used to formulate the pre-stretching diameter of 18.5 microns, Applicant concludes that the CV value of thickness of working example 4 of Kimura is expected to be at least 16% (or even higher after stretching) since the fiber diameter is greater than that of comparative example 3, which is outside the Claim 1 range 13% or lower.  The Examiner disagrees with this conclusion.  Importantly, it is noted that if the Applicant intends to rely on examples in the specification or in a submitted declaration to show non-obviousness, the Applicant should clearly state how the See Non-Final Rejection dated October 7, 2020, paragraph 4.  Applicant’s comparative example 3 utilizes polypropylene resin having a MFR of 35 g/10 min to make the spunbonded fabric.  However, example 4 of Kimura utilizes polypropylene resin having a MFR of 200 g/10 min to make the spunbonded fabric.  Since the MFR rate of the polypropylene resin in comparative example 3 is not commensurate in scope with the MFR rate of the polypropylene resin in example 4 of Kimura, the data resulting from Applicant’s comparative example 3 cannot be said to correlate to example 4 of Kimura.  In fact, none of the comparative examples 1-4 provided by Applicant, which provide MFR data points of 35 g/10 min, 60 g/10 min, 35 g/10 min, and 35 g/10 min, respectively, can be correlated to the working example provided by Kimura since the MFR in Kimura is much higher, i.e. 200 g/10 min.  The comparative examples provided in Applicant’s specification are not commensurate in scope with the applied Kimura reference.
Applicant argues that, as demonstrated in the present application, subjecting the nozzle to additional heating via an infrared heater, as disclosed by Kimura, would expect to result in insufficient cooling that causes an increase in the rate of resin decomposition affecting both viscosity and melt strength.  The Examiner disagrees.  There is no data in the present application with respect variance of nozzle temperature.  Each of Applicant’s examples and the comparative examples utilize the same spinning temperature of 235 degrees C.  Table 1.  Although Applicant asserts that a person having ordinary skill in the art knows that spinning stability is related to the CV value of the resultant fibers, there is no data to suggest that the spunbonded fabric material disclosed by Kimura falls outside the claimed CV value scope.  In 
Applicant argues that it is difficult to achieve high speed spinning over 4,000 m/min while maintaining spinning stability in Kimura because keeping the nozzle of the spinner warm while the fiber emerges from the spinneret makes it difficult to increase the amount of cooling air that directly stretches the filament.  Applicant argues that the production method of Kimura would therefore be expected to encounter difficulties in increasing spinning speed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., production methods relating to spinning speed) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The present claims are not related to a method or a process.  Rather, the present claims relate to the product, and that is what the Office has endeavored to search.  It can be acknowledged that Kimura may not demonstrate each and every processing step described by Applicant’s specification; however, the present issue relates to the product ultimately disclosed by Kimura, and whether or not it contains the property recited in Claim 1.  As of now, the Office as provided a rationale tending to show the property to be inherent.  Kimura utilizes similar materials, i.e. a polyolefin-based resin having a melt flow rate similar to Applicant’s, similar processing steps, i.e. spunbonding the polyolefin-based resin to provide fibers having similar diameters as Applicant’s, and provides a similar end-use product, i.e., nonwoven fabric used in sanitary products.  And now, the burden is on Applicant to show otherwise.  Such a burden has not been met.  Applicant has not provided any comparative example that is commensurate in scope with the disclosure of Kimura.  Moreover, the Office notes that Kimura generally teaches that its fabric has a uniform thickness.  Kimura teaches that the nonwoven fabric of their invention “is uniform in thickness because the number of filaments in a unit area is large and the distribution of filaments is even.”  Paragraph [0068].  Kimura also discloses that “stretching can be done without causing an unevenness” and “the obtained product is uniform and thickness and basis weight.”  Id.   Applicant has not met its burden to show that the claimed property of CV value is not inherent or obvious to provide with regard to the spunbonded fabric disclosed by Kimura.
Applicant argues that the polypropylene resin MFR of 200 g/10 min disclosed in paragraph [0057] of Kimura is provided only for the polypropylene resin, whereas the claimed MFR of 155-850 g/10 min as recited in the present invention is for the nonwoven fabric.  Applicant notes that, as seen in Table 1 of the present application, it is clear that the MFR of the resin is not necessarily the same as the MFR of the nonwoven fabric.  However, it is unclear how this argument demonstrates that the MFR of the nonwoven fabric in Kimura does not satisfy the present claim limitation.  In Table 1 of Applicant’s specification, the MFR of the polypropylene resin in each of examples 1-6 increases as the resin is formed into a spunbonded nonwoven fabric in the range of about 5% to about 12%.  As such, even if the polypropylene resin MFR of 200 g/10 min disclosed in Kimura were measured to show the MFR when in the form of a .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789